


110 HR 1669 IH: Positive Aging Act of

U.S. House of Representatives
2007-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1669
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2007
			Mr. Kennedy (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for
		  integration of mental health services and mental health treatment outreach
		  teams, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Positive Aging Act of
			 2007.
		2.Demonstration
			 projects to support integration of mental health services in primary care
			 settingsSubpart 3 of part B
			 of title V of the Public Health Service
			 Act (42 U.S.C. 290bb–31 et seq.) is amended—
			(1)in section
			 520(b)—
				(A)in paragraph (14),
			 by striking and after the semicolon;
				(B)in paragraph (15),
			 by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(16)conduct the
				demonstration projects specified in section
				520K.
						;
				and
				(2)by adding at the
			 end the following:
				
					520K.Projects to
				demonstrate integration of Mental Health Services in primary care
				settings
						(a)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services, shall award grants to public and private nonprofit
				entities for projects to demonstrate ways of integrating mental health services
				for older adults into primary care settings, such as health centers receiving a
				grant under section 330 (or determined by the Secretary to meet the
				requirements for receiving such a grant), other Federally qualified health
				centers, primary care clinics, and private practice sites.
						(b)RequirementsIn
				order to be eligible for a grant under this section, the project to be carried
				out by the entity shall provide for collaborative care within a primary care
				setting, provided by licensed mental health professionals with appropriate
				training and experience in the treatment of older adults, in which screening,
				assessment, and intervention services are combined into an integrated service
				delivery model, including—
							(1)screening services
				by a mental health professional with at least a masters degree in an
				appropriate field of training;
							(2)referrals for
				necessary prevention, intervention, follow-up care, consultations, and care
				planning oversight for mental health and other service needs, as indicated;
				and
							(3)adoption and
				implementation of evidence-based intervention and treatment protocols (to the
				extent such protocols are available) for mental disorders prevalent in older
				adults including, but not limited to, mood and anxiety disorders, dementias of
				all kinds (including the behavioral and psychological symptoms of dementia),
				psychotic disorders, and substance-related disorders.
							(c)Considerations
				in awarding grantsIn awarding grants under this section, the
				Secretary, to the extent feasible, shall ensure that—
							(1)projects are
				funded in a variety of geographic areas, including urban and rural areas;
				and
							(2)a variety of
				populations, including racial and ethnic minorities and low-income populations,
				are served by projects funded under this section.
							(d)DurationA
				project may receive funding pursuant to a grant under this section for a period
				of up to 3 years, with an extension period of 2 additional years at the
				discretion of the Secretary.
						(e)ApplicationTo
				be eligible to receive a grant under this section, a public or private
				nonprofit entity shall—
							(1)submit an
				application to the Secretary (in such form, containing such information, and at
				such time as the Secretary may specify); and
							(2)agree to report to
				the Secretary standardized clinical and behavioral data and other performance
				data necessary to evaluate patient outcomes and to facilitate evaluations
				across participating projects.
							(f)EvaluationNot
				later than July 31 of the second calendar year after the date of enactment of
				this section, and July 31 of every year thereafter, the Secretary shall submit
				to Congress a report evaluating the projects receiving awards under this
				section for the year involved.
						(g)Supplement, not
				supplantFunds made available under this section shall
				supplement, and not supplant, other Federal, State, or local funds available to
				an entity to carry out activities described in this section.
						(h)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this section for fiscal year 2008 and each
				fiscal year
				thereafter.
						.
			3.Grants for
			 community-based mental health treatment outreach teamsSubpart 3 of part B of title V of the
			 Public Health Service Act (42 U.S.C.
			 290bb–31 et seq.), as amended by section 2, is further amended by adding at the
			 end the following:
			
				520L.Grants for
				community-based mental health treatment outreach teams
					(a)In
				generalThe Secretary, acting through the Director of the Center
				for Mental Health Services, shall award grants to public or private nonprofit
				entities that are community-based providers of geriatric mental health
				services, to support the establishment and maintenance by such entities of
				multi-disciplinary geriatric mental health outreach teams in community settings
				where older adults reside or receive social services. Entities eligible for
				such grants include—
						(1)mental health
				service providers of a State or local government;
						(2)outpatient
				programs of private, nonprofit hospitals;
						(3)community mental
				health centers meeting the criteria specified in section 1913(c); and
						(4)other
				community-based providers of mental health services.
						(b)RequirementsTo
				be eligible to receive a grant under this section, an entity shall—
						(1)adopt and
				implement, for use by its mental health outreach team, evidence-based
				intervention and treatment protocols (to the extent such protocols are
				available) for mental disorders prevalent in older adults including, but not
				limited to, mood and anxiety disorders, dementias of all kinds (including the
				behavioral and psychological symptoms of dementia), psychotic disorders, and
				substance-related disorders, relying to the greatest extent feasible on
				protocols that have been developed—
							(A)by or under the
				auspices of the Secretary; or
							(B)by
				academicians;
							(2)provide screening
				for mental disorders, diagnostic services, referrals for treatment, and case
				management and coordination through such teams; and
						(3)coordinate and
				integrate the services provided by such team with the services of social
				service, mental health, and medical providers at the site or sites where the
				team is based in order to—
							(A)improve patient
				outcomes; and
							(B)to ensure, to the
				maximum extent feasible, the continuing independence of older adults who are
				residing in the community.
							(c)Cooperative
				arrangements with sites serving as bases for outreachAn entity
				receiving a grant under this section may enter into an agreement with a person
				operating a site at which a geriatric mental health outreach team of the entity
				is based, including—
						(1)senior
				centers;
						(2)adult day care
				programs;
						(3)assisted living
				facilities; and
						(4)recipients of
				grants to provide services to older adults under the
				Older Americans Act of 1965, under
				which such person provides (and is reimbursed by the entity, out of funds
				received under the grant, for) any supportive services, such as transportation
				and administrative support, that such person provides to an outreach team of
				such entity.
						(d)Considerations
				in awarding grantsIn awarding grants under this section, the
				Secretary, to the extent feasible, shall ensure that—
						(1)projects are
				funded in a variety of geographic areas, including urban and rural areas;
				and
						(2)a variety of
				populations, including racial and ethnic minorities and low-income populations,
				are served by projects funded under this section.
						(e)ApplicationTo
				be eligible to receive a grant under this section, an entity shall—
						(1)submit an
				application to the Secretary (in such form, containing such information, at
				such time as the Secretary may specify); and
						(2)agree to report to
				the Secretary standardized clinical and behavioral data and other performance
				data necessary to evaluate patient outcomes and to facilitate evaluations
				across participating projects.
						(f)CoordinationThe
				Secretary shall provide for appropriate coordination of programs and activities
				receiving funds pursuant to a grant under this section with programs and
				activities receiving funds pursuant to grants under section 520K and sections
				381, 422, and 423 of the Older Americans Act of
				1965.
					(g)EvaluationNot
				later than July 31 of the second calendar year after the date of enactment of
				this section, and July 31 of every year thereafter, the Secretary shall submit
				to Congress a report evaluating the projects receiving awards under this
				section for such year.
					(h)Supplement, not
				supplantFunds made available under this section shall
				supplement, and not supplant, other Federal, State, or local funds available to
				an entity to carry out activities described in this section.
					(i)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this section for fiscal year 2008 and each
				fiscal year
				thereafter.
					.
		4.Designation of
			 Deputy Director for Older Adult Mental Health Services in Center for Mental
			 Health ServicesSection 520 of
			 the Public Health Service Act (42
			 U.S.C. 290bb–31) is amended—
			(1)by redesignating
			 subsection (c) as subsection (d); and
			(2)by inserting after
			 subsection (b) the following:
				
					(c)Deputy Director
				for Older Adult Mental Health Services in Center for Mental Health
				ServicesThe Director, after consultation with the Administrator,
				shall designate a Deputy Director for Older Adult Mental Health Services, who
				shall be responsible for the development and implementation of initiatives of
				the Center to address the mental health needs of older adults. Such initiatives
				shall include—
						(1)research on
				prevention and identification of mental disorders in the older adult
				population;
						(2)innovative
				demonstration projects for the delivery of community-based mental health
				services for older adults;
						(3)support for the
				development and dissemination of evidence-based practice models, including
				models to address substance-related disorders in older adults; and
						(4)development of
				model training programs for mental health professionals and care givers serving
				older
				adults.
						.
			5.Membership of
			 advisory council for the Center for Mental Health ServicesSection 502(b)(3) of the
			 Public Health Service Act (42 U.S.C.
			 290aa–1(b)(3)) is amended by adding at the end the following:
			
				(C)In the case of the
				advisory council for the Center for Mental Health Services, the members
				appointed pursuant to subparagraphs (A) and (B) shall include representatives
				of older adults or their families, and professionals with an expertise in
				geriatric mental
				health.
				.
		6.Projects of
			 national significance targeting substance abuse in older adultsSection 509(b)(2) of the
			 Public Health Service Act (42 U.S.C.
			 290bb–2(b)(2)) is amended by inserting before the period the following:
			 , and to providing treatment for older adults with substance-related
			 disorders.
		7.Criteria for
			 State plans under community Mental Health Services block grants
			(a)In
			 generalSection 1912(b)(4)of the Public Health Service Act (42 U.S.C.
			 300x–2(b)(4)) is amended to read as follows:
				
					(4)Targeted
				services to older individuals, individuals who are homeless, and individuals
				living in rural areasThe plan describes the State’s outreach to
				and services for older individuals, individuals who are homeless, and
				individuals living in rural areas, and how community-based services will be
				provided to these
				individuals.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to State
			 plans submitted on or after the date that is 180 days after the date of
			 enactment of this Act.
			
